Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 4 September 2022, wherein claims were canceled 4 and 14. Subsequently, claims 1-3, 5-9, 12, 15, and 16 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in paragraph 7 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Specification
The disclosure is objected to because of the following informalities: the specification, as amended 4 September 2022, still contains chemical structural formulae having substituents with illegible subscripts, as included, but not limited to the following examples: 
    PNG
    media_image1.png
    403
    386
    media_image1.png
    Greyscale
, and 
    PNG
    media_image2.png
    373
    704
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    355
    746
    media_image3.png
    Greyscale
 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with formulae which are not clear, and/or exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 have each been amended to recite that the pillar[n]arene is represented by  
    PNG
    media_image4.png
    493
    661
    media_image4.png
    Greyscale
, yet, based on the definition of the substituents contained therein formula II, each of amended claims 1 and 7 fail to particularly point out and distinctly claim how the pillar[n]arene of formula II is attached to the first group, which is an alkyl group?
Claims 3 and 8 are rejected as being vague and indefinite when they each recite “wherein the additive is represented by Formula I” followed by 
    PNG
    media_image5.png
    296
    111
    media_image5.png
    Greyscale
; the scope of the protection sought is not clear, especially in light of the respective amendments to each of claims 1 and 7 whereby the pillar[n]arene of formula II is now recited. Claim 3 and 8 each fail to particularly point out and distinctly claim how the pillar[n]arene of formula II is part of the additive of formula I.
Response to Arguments
Applicant's arguments filed 4 September 2022 responsive to the objection to the specification as set forth in paragraph 8 of the previous office action on the merits, said arguments to the effect that the amended specification is now clear, have been fully considered but they are not persuasive. 
Applicant's arguments filed 4 September 2022 responsive to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 11 of the previous office action on the merits, said arguments to the effect that, have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722